FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREW RICK LOPEZ,                               No. 09-15676

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01765-FRZ

  v.
                                                 MEMORANDUM *
F. YAMAT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                      Frank R. Zapata, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Andrew Rick Lopez, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that more

than forty defendants violated his constitutional rights. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Dominguez v. Miller (In re Dominguez),

51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under Fed. R. Civ. P. 8(a));

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (dismissal

after plaintiff indicates intent to stand on complaint). We affirm.

       The district court properly dismissed the action because Lopez’s First

Amended Complaint did not comply with Rule 8 of the Federal Rules of Civil

Procedure. See Fed. R. Civ. P. 8(a)(2) (requiring that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief”);

McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (explaining that a

complaint must set forth simple, concise, and direct averments indicating “which

defendants are liable to plaintiffs for which wrongs”).

       The district court did not abuse its discretion by denying Lopez’s requests

for appointment of counsel because Lopez failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell v. Brewer, 935 F.2d
1015, 1017 (9th Cir. 1991).

       Lopez’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                2                                    09-15676